United States Court of Appeals
                                                                                   Fifth Circuit
                                                                                 F I L E D
           IN THE UNITED STATES COURT OF APPEALS 30, 2007
                                               July
                    FOR THE FIFTH CIRCUIT
                                                                             Charles R. Fulbruge III
                                                                                     Clerk


                                     No. 06-10544
                                   Summary Calendar


TSEPHANYAH Y HAWKINS; YAHCHANAN Y HAWKINS

                                                  Plaintiffs - Appellants
v.

The Honorable JOHN W WEEKS; VICTORIA L CARTER; MARILYN
GARDNER; JOHN A CHISTOLINI; S A W SOLUTIONS, INC; SOUTH
CAROLINA SCHOOL OF COURT REPORTING INC; CHISTOLINI AND
DESIMONE INC

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                        for the Northern District of Texas
                                   1:05-CV-184


Before SMITH, WIENER, and OWEN, Circuit Judges.
PER CURIAM:*
       For the reasons stated by the district court below, we AFFIRM.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.